List of active firms that have signed a Participation Agreement: Allstate Life Insurance Company Allstate Life Insurance Company of New York American General Life Insurance Company AXA Equitable Life Insurance Company CMFG Life Insurance Company Columbus Life Insurance Company Delaware Life Insurance Company Delaware Life Insurance Company of New York First Metlife Investors Insurance Company First Security Benefit Life Insurance and Annuity Company of New York Forethought Life Insurance Company General American Life Insurance Company Great-West Life & Annuity Insurance Company Great-West Life & Annuity Insurance Company of New York Hartford Life Insurance Company Hartford Life & Annuity Insurance Company Horace Mann Life Insurance Company Investors Life Insurance Company of North America Jefferson National Life Insurance Company Jefferson National Life Insurance Company of New York Lincoln Benefit Life Company Lincoln National Life Insurance Company Lincoln Life & Annuity Company of New York Metlife Insurance Company USA Metropolitan Life Insurance Company Minnesota Life Insurance Company Nationwide Financial Services, Inc. Principal Mutual Life Insurance Company Principal National Life Insurance Company Riversource Life Insurance Company Riversource Life Insurance Company of New York Security Benefit Life Insurance Company The Guardian Insurance & Annuity Company, Inc. The United States Life Insurance Company in the City of New York Transamerica Financial Life Insurance Company Transamerica Life Insurance Company Western-Southern Life Assurance Company
